DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/21/2021 has been entered.
 
Response to Amendment
The Amendment, filed on 01/15/2021 has been entered and acknowledged by the Examiner.
In the instant applications, claims 1, 2, 5-8 and 10-13 have been considered and examined.  Claims 3, 4, 9 and 14-19 have been canceled.


Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 line 11 recites “one or more light directing” which should be changed to “one or more light directing devices” to place the claim limitation into better form.  
Claim 2 is objected to because of the first term “or” in line 2 which appears to be a typo. The examiner suggests changing "or" to "of".  
Claim 6 is objected to because of the term “contain” which appears to be a typo. The examiner suggests changing "contain" to "contained".  Appropriate correction is required.
Claim 6 is objected because of the term “the one or more light directing or redirecting devices” which lacks antecedent basis.  The examiner suggests changing in claim 6 line 1, “claim 1” to “claim 5”.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

For the purpose of examination, regarding claim 12, steps a,b,c and d will be interpreted as steps f, g, h and i.
For the purpose of examination, regarding claim 13, steps a and b will be interpreted as steps j and k.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Helwig et al. (US Pub. 2019/0271449) in view of Suzuki (USPN 4,809,144) Monestier et al. (US Pub. 2018/0266663).
As to claim 1, Helwig discloses a device (Fig. 2) to reduce moisture in an interior space of a lighting fixture in combination with said lighting fixture (Fig. 2) comprising:
a. a desiccant material (Fig. 5-7; 502 desiccant) that is non-corrosive ([0042]; silica gel is glass; Glass is not corrosive to LEDs or LED boards;  Silica is inert, and withstands the action of water/moisture. Same desiccant as mentioned in applicant’s disclosure) with respect to LEDs (302/312 LEDs;[0030]) or LED boards (304 and 314 PCBs); 
b. one or more parts (406 chamber/402 body) to contain said desiccant material (502); and 
c. one or more fastening devices (310 vent tube  affixes body 402 to 202 housing) to affix each of the one or more parts (406/402) containing the desiccant material (502);
the lighting fixture (200) comprising in the interior space (Fig. 2; 202): 
d. a plurality of LEDs ([0030] 302/312 have each be plurality of LEDs)  on one or more LED boards (304 and 314 PCBs); e. one or more light directing (The housing has a lot of different internal surfaces as seen in Fig. 2 and 5; They are associated with the LEDs;  They will direct light whether they are clear, reflective or opaque.) associated with the plurality of LEDs (302/312); except for (s) b. one or more parts to contain said desiccant material, said one or more parts formed to match a curvature of an inner surface of a housing of a lighting fixture; c. one or more fastening devices to affix each 
(s) Suzuki teaches b. one (4 container) or more parts to contain said desiccant material (8 drying agent i.e. silica gel), said one or more parts formed to match a curvature (Fig. 1; cross-sectional curvature is matched.  Mathematically curvature is probably zero here, and mathematically one can have zero curvature.) of an inner surface of a housing (1 housing) of a lighting fixture (Fig. 1); c. one or more fastening devices (col. 3 lines 51-55 retained. Col. 2 lines 46-48 mounted; so clearly there is some retaining/mounting/fastening device.) to affix each of the one (4) or more parts containing the desiccant material (8 drying agent) to a portion (Fig. 1) of the inner surface of the housing (1) of the lighting fixture (Fig. 1) ;.
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use one or more parts/desiccant material/curvature/fastening configuration as taught by Suzuki for one or more parts/desiccant material/curvature/fastening configuration as disclosed by Helwig to utilize simple substitution for one or more parts/desiccant material/curvature/fastening configuration for another to obtain predictable results (Fig. 1).	
(t) Monestier teaches e. one or more light directing devices (Fig. 3; 4 optical element; [0012] silicone lens ) associated with the plurality of LEDs (2 LED lighting element; [0010]); wherein the one or more light directing devices (4) are formed from silicone ([0012] silicone).


Regarding claim 2, Helwig discloses further comprising one or more perforations (Fig. 6 and 7; perforations of 612 membrane layer or 606 membrane layer) in at least one or the one or more parts to allow passage of liquid or gas phase fluid but not desiccant material (see fig. 6 and 7;) except for further comprising one or more perforations in at least one or the one or more parts to allow passage of liquid or gas phase fluid but not desiccant material.
Suzuki teaches further comprising one (7 filter; col. 3 lines 51-63; col. 2 lines 29-53 inflow and outflow; Fig. 3) or more perforations (openings/pores in filter) in at least one or the one or more parts to allow passage of liquid or gas phase fluid but not desiccant material (col. 3 lines 51-63; Fig. 3; col. 3 lines 10-14).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the perforations as taught by Suzuki for the perforations as disclosed by Helwig to utilize removing of moisture from the drying agent without removing the drying agent from the container (col. 3 lines 51-63).
			

Regarding claim 5, Helwig discloses the invention as disclosed above except for further comprising one or more light redirecting devices associated with the plurality of LEDs in the interior space of the lighting fixture.
Monestier teaches further comprising one or more light redirecting devices ([0003], [0012] optical element may be reflector; 4 optical element so choose reflector) associated with the plurality of LEDs (Fig. 3; [0010]; 2 LED lighting element) in the interior space of the lighting fixture (Interior space of 1 lighting arrangement).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the optical element/reflector as taught by Monestier for the lighting fixture as disclosed by Helwig to utilize an optical element to alter the light emission to obtain an emitted light beam of modified desired properties ([0003]; [0012]) such as reflected, focused, collimated, redirected and/or filtered and/or reflector changes light direction ([0012]).
	
	
As to claim 6, Helwig and Monestier disclose/teach wherein the desiccant material (502; of Helwig) is selected, at least in part, on an amount of moisture (600; of Helwig) contained in or absorbed by the one or more light directing or redirecting devices (4 optical element whether lens and/or reflector of Monestier; [0012] and [0003]) (Limitation “the desiccant material is selected, at least in part, on an amount of moisture contained in or absorbed by the one or more light directing or redirecting devices” has been considered but not given any patentable weight.  ''Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)..)

As to claim 7, Helwig discloses wherein the desiccant material (Choose silica gel; claim 4, [0006], [0042]) is selected, at least in part, on capacity to absorb an amount of moisture over an operating lifespan of the lighting fixture (same material silica gel as mentioned in applicant’s disclosure.).

	
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Helwig, Suzuki and Monestier as applied to claim 1 above, and further in view of Dick et al. (US Pub. 2005/0098475).
Helwig discloses wherein the desiccant material comprises:
b.    silica ([0042] silica gel);
c.    a molecular sieve ([0042] molecular sieve);
e.    gel (silica gel);
g.    loose material (see fig. 5; one can see 502 particles are loose to move around.  Make this be calcium oxide or calcium sulfate);
except for wherein the desiccant material comprises:
a.    clay;
d.    sodium or calcium chloride;
f.    a moldable material;

Dick teaches wherein the desiccant material comprises:
a.    clay ([0086]);
d.    sodium or calcium chloride ([0086]);
f.    a moldable material ([0086] plastic);
h.    bagged material ([0072] desiccant bags).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the desiccant materials as taught by Dick to be included with the desiccant material as disclosed by Helwig as modified by Suzuki and Monestier to utilize more desiccant materials that can be used in a desiccant ([0086] and [0072]) in combination and/or Helwig discloses that desiccant of Helwig can include any other hygroscopic substance or material ([0042]) so add the desiccants of Dick.

Allowable Subject Matter
Claims 10 and 11 are allowed.
Claims 12 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Claim 10 is allowable because limitations b through d are not disclosed. The closest prior art are DeGuiseppi et al. (US Pub. 2006/0150817:hereinafter 
The following is an examiner’s statement of reasons for allowance:
Regarding claim 10, the prior art fails to teach or suggest A method to reduce moisture in a lighting fixture having an internal space defined by one or more walls of a housing and an at least partially light transmissive cover over a light emitting face and one or more light directing or redirecting devices in the internal space comprising:
a.    determining an initial moisture content in the internal space of the lighting fixture;
b.    determining an initial moisture content in one or more light directing or light redirecting devices in the internal space of the lighting fixture;
c.    determining a moisture content for one or more operating conditions of the lighting fixture;
d.    calculating a needed amount of desiccant to reduce or prevent condensation in the lighting fixture; and
The remaining claims are allowable due to their dependency.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2 and 5-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN ZIMMERMAN whose telephone number is (571)272-7614.  The examiner can normally be reached on 9:30AM-6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/GLENN D ZIMMERMAN/Examiner, Art Unit 2875         

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875